Pot’los motivos consignados en la opinión emitida en el día de hoy en el caso núm. 6646, los menores Juan Ramón Ruberté, et als., etc., v. The American Railroad Company of Puerto Rico, sobre Daños y perjuicios (ante, pág. 164), se revoca la sentencia apelada que dictó la- Corte de Distrito de Ponce con fecha 16 de noviembre de 1932, en el caso de-epígrafe, y en su lugar se dicta otra declarando, como se declara, coii lugar la demanda, y condenando, como por la pre-*947sente se condena, a la demandada The American Railroad Company of Puerto Rico, a pagar al demandante Pablo Ruberté, la suma de mil dólares ($1,000) en concepto de daños y perjuicios, todo ello sin especial condenación de costas.
El Juez Asoeiaflo Sr. Córdova Dávila no intervino.